          Case 1:19-cr-10459-RWZ Document 62 Filed 12/09/19 Page 1 of 2



                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS

UNITED STATES

V.                                                                 19-CR-10459

ALEXIS PEGUERO

                 OPPOSITION TO MOTION FOR TEMPORARY PROTECTIVE ORDER

        Alexis Peguero, by his attorney, opposes the government’s motion for temporary protective order.

        The government asserts no legitimate reason why defense counsel cannot be provided forthwith

with Jencks discovery and other discovery relevant to the detention hearing scheduled for December 17,

2019. Rather the government makes non-defendant specific assertions as reasons why it will not provide

the required discovery prior to the detention hearing without a protective order.

        The government’s approach to discovery prior to detention hearing will only serve to delay

proceedings and require unnecessary and unfair pre-trial detention for Mr. Peguero. Mr. Peguero has no

prior criminal history, is married with two minor children (ages 7 and 4), is a natural born United States

citizen, his wife is the primary source of family income, he provides child care and transportation for their

children when she is working, he should be released to his family residence (a single family home in

Saugus, Mass.)

        Mr. Peguero incorporates herein the opposition filed by defendant Palacios, document 54.




                                                                   ALEXIS PEGUERO
                                                                   By his attorney,

                                                                   Elliot M. Weinstein

                                                                   Elliot M. Weinstein
                                                                   BBO #520400
                                                                   83 Atlantic Avenue
                                                                   Boston, MA 02110
                                                                   617-367-9334
          Case 1:19-cr-10459-RWZ Document 62 Filed 12/09/19 Page 2 of 2




CERTIFICATE OF SERVICE

I certify that a copy of the above was served on all parties via ECF system.

Elliot M. Weinstein
